Notice of Pre-AIA  or AIA  Status

The present application is being examined under the pre-AIA  first to invent provisions. 


Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. 

A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.


Claims 27-41 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-24 of U.S. Patent No. 10,893,853. Although the claims at issue are not identical, they are not patentably distinct from each other because although the claim language is not an exact match, they encompass the same essential invention.




Claim Rejections - 35 USC § 103

The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.


Claims 27, 29-32, 34-37, and 39-41 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Wales et al. (U.S. Patent Application Publication 2005/0006429) in view of Whitman (U.S. Patent Application Publication 2002/0165541).

Regarding claim 27, 32, and 37, Wales et al. disclose a surgical instrument comprising: 
a housing (comprising “handle portion” 20 and “articulation transmission housings” 204, see [0044], [0067] and figures 1-2, and 6); 
a shaft (comprising “outermost closure sleeve 32 of the shaft 23,” see[0045] and figure 1-2, and 6) extending from said housing, wherein said shaft defines a shaft axis; 
an end effector (“end effector” 12, see [0043]-[0044] and figures 1-4) extending from said shaft, wherein said end effector comprises: 
a first jaw (met by “elongate channel” 16 configured to hold the replaceable/removeable staple cartridge, “staple cartridge” 37, see [0044]-[0045] and figures 1-5); 
a second jaw (“anvil” 18, see [0044]-[0045] and figures 1-5) rotatable relative to said first jaw between an open position and a second position; 
a staple cartridge (“staple cartridge” 37, see [0049] and figures 1-5), comprising: 
a plurality of staples (“plurality of staples” 47, see [0049] and figures 1-5) removably stored therein; and 
a wedge sled (“wedge sled” 41, see [0049] and figures 1-5); and 
a closure member (comprising: “outermost closure sleeve” 32 and “closure trigger” 26, see [0045] and figures 1-5) translatable between a distal position and a proximal position, wherein said closure member cammingly engages said second jaw and moves said second jaw from said open position toward said second position when said closure member translates from said distal position toward said proximal position; 
a firing member (comprising the distal end of “firing bar” 14, see [0045] and figures 1-5) that translates, wherein said firing member is advanceable through a firing stroke to advance said wedge sled from an unfired position to a fired position, wherein said wedge sled is configured to eject said staples from said staple cartridge when said wedge sled moves from said unfired position toward said fired position, and wherein said firing member comprises: 
a first cam member (“middle pin” 46, see [0048] and figures 4-5) configured to engage said first jaw during said firing stroke; and 
a second cam member (“upper pin” 38, see [0048] and figures 4-5) configured to engage said second jaw during said firing stroke.
Yet, Wales et al.
a rotatable drive screw; and 
a firing member operably engaged with said drive screw such that the rotation of said drive screw results in the translation of said firing member.
Like Wales et al., Whitman discloses a device having: a shaft, an end effector having rotatably closing jaws (4a and 4b, see figure 4b), a staple tray 574, and a wedge staple pushing mechanism 566 and teach providing the device with a rotatable drive screw (threaded “turning member” 558b) in order to actuate the firing of staples into tissue, see [0089] and figure 4b.
Therefore at the time of the invention it would have been obvious to one of ordinary skill in the art to modify the invention of Wales et al., as taught by Whitman, to provide the replace the linearly translatable drive bar of Wales et al. with a rotatable drive screw of Whitman to linearly translate the firing member of Wales el at. Comprising the two cams. Whitman teaches replacing one known firing mechanism for another known working firing mechanism.

Regarding claims 29, 34, and 39, Wales et al. disclose the claimed invention since there are two different actuating members for each: 26 for firing and 28 for closing.

Regarding claims 30, 35, and 40, Wales et al. disclose the claimed invention since the two cams 38 and 46 are located a fixed distance apart.

Regarding claims 31, 36, and 41, Wales et al. disclose the claimed invention since the staple cartridge is capable of being replaced.  These claims recite recitations of 1) In re Pearson, 494 F.2d 1399, 181 USPQ 641 (CCPA 1974); In re Yanush, 477 F.2d 958, 177 USPQ 705 (CCPA 1973); In re Finsterwalder, 436 F.2d 1028, 168 USPQ 530 (CCPA 1971); In re Casey, 370 F.2d 576, 152 USPQ 235 (CCPA 1967); In re Otto, 312 F.2d 937, 136 USPQ 458 (CCPA 1963); Ex parte Masham, 2 USPQ2d 1647 (BdPatApp & Inter 1987).  It is well established that a recitation with respect to the manner in which an apparatus is intended to be employed, i.e., a functional limitation, does not impose any structural limitation upon the claimed apparatus which differentiates it from a prior art reference disclosing the structural limitations of the claim.  In re Pearson, 494 F.2d 1399, 181 USPQ 641 (CCPA 1974); In re Casey, 370 F.2d 576, 152 USPQ 235 (CCPA 1967); In re Otto, 312 F.2d 937, 136 USPQ 458 (CCPA 1963).  Where the prior art reference is inherently capable of performing the function described in a functional limitation, such functional limitation does not define the claimed apparatus over such prior art reference, regardless of whether the prior art reference explicitly discusses such capacity for performing the recited function.  In re Ludtke, 441 F.2d 660, 169 USPQ 563 (CCPA 1971).  In addition, where there is reason to believe that such functional limitation may be an inherent characteristic of the prior art reference, Applicant is required to prove that the subject matter shown in the prior art reference does not possess the characteristic relied upon.  In re Spada, 911 F.2d 705, 15 USPQ2d 1655 (Fed. Cir. 1990); In re King, 801 F.2d 1324, 1327, 231 USPQ 136, 138 (Fed. Cir. 1986); In re Ludtke, 441 F.2d at 664, 169 USPQ at 566 (CCPA 1971).

Claims 28, 33, and 38 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Wales et al. (U.S. Patent Application Publication 2005/0006429) in view of Whitman (U.S. Patent Application Publication 2002/0165541) as applied to claims 27, 32, and 37 above, and further in view of Chrisman et al. (U.S. Patent 5,762,255).

Regarding claims 28, 33, and 38, Wales et al. in view of Whitman show the invention above, 
but fail to disclose the wedge sled remains in said fired position when said firing member is retracted through a retraction stroke after said firing stroke.
Like Wales et al. and Whitman, Chrisman et al. disclose a device having a housing, shaft, end effector, a pair of closing/clamping jaws, staples and teach “when trigger 22 is released and the firing system 130, including cable 148, returns to its unfired position, sled 70 remains in its distalmost position and, more importantly, knife 80 remains in its retracted position,” see col. 18:47-59.
Therefore at the time of the invention it would have been obvious to one of ordinary skill in the art to modify the invention of Wales et al. in view of Whitman, as taught by Chrisman et al., to provide the function the wedge sled remains in said fired position when said firing member is retracted through a retraction stroke after said firing stroke such that the knife is retracted after the act of firing.


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AARON F ROANE whose telephone number is (571)272-4771.  The examiner can normally be reached on generally Mon-Fri 8am-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Jackson can be reached on (571) 272-4697.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to 





/AARON F ROANE/Primary Examiner, Art Unit 3792